Case 1:20-cv-00048-CG-N Document 17 Filed 08/28/20 Page 1 of 1   PageID #: 57




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

SEAN GASTON ATWOOD,                   )
                                      )
      Plaintiff,                      )
                                      )
vs.                                   )   CIVIL ACTION NO. 20-0048-CG-N
                                      )
MOBILE COUNTY METRO JAIL,             )
et al.,                               )
                                      )
      Defendants.                     )

                               JUDGMENT

      It is ORDERED, ADJUDGED, and DECREED that this action be and is

hereby DISMISSED without prejudice.

      DONE and ORDERED this the 28th day of August, 2020.

                             /s/ Callie V. S. Granade
                             SENIOR UNITED STATES DISTRICT JUDGE
